Citation Nr: 0314375	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  97-25 456	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a right hand and 
thumb disorder.

2.  Entitlement to service connection for status post 
arthroscopy with status post medial meniscal tear, 
chondromalacia of the left knee as secondary to service- 
connected right patellofemoral syndrome.

3.  Entitlement to an increased evaluation for right 
patellofemoral syndrome, manifested by recurrent subluxation 
and lateral instability with degenerative changes, in excess 
of 10 percent prior to August 5, 1999.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from March 1983 to July 
1983.  This case originally came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1996 
rating decision issued by the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the appellant's claim of entitlement to an increased 
evaluation in excess of 10 percent for his right knee 
disability.  The Board, in a January 1999 decision, denied 
that claim.  The appellant appealed the case to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 1999, the parties filed a Joint Motion for Remand and 
requested a stay of proceedings pending a ruling on the Joint 
Motion.  An Order of the Court, dated in August 1999, granted 
the Joint Motion and vacated the Board's decision.  In 
February 2000, the Board remanded the case to the RO for 
further development.

While that issue was in remand status, the appellant raised 
additional issues.  In a May 2000 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for a right hand disability, as well as his claim 
for service connection for a left knee disability claimed as 
secondary to his service-connected right knee disability.  
The RO also granted a 30 percent evaluation for the 
appellant's right patellofemoral syndrome, manifested by 
recurrent subluxation and lateral instability, with 
degenerative changes effective from August 5, 1999.  The RO 
noted that, because the 30 percent evaluation for the right 
knee was the maximum evaluation available for this 
disability, this was a grant of the issue on appeal and 
removed that issue from appellate status.

The appellant did not disagree with the assignment of a 30 
percent evaluation for the right knee disability, effective 
August 5, 1999.  However, he did appeal the denials of 
service connection and argued that he was entitled to a 
higher evaluation for the right knee disability prior to 
August 5, 1999.  In a decision issued in May 2002, the Board 
denied the appellant's claims for service connection for the 
right hand and the left knee secondary to the right knee, as 
well as the appellant's claim for an evaluation in excess of 
10 percent for the right knee instability prior to August 5, 
1999.  However, the Board did grant a separate evaluation of 
10 percent for right knee arthritis.  The appellant appealed 
the denials to the Court.

In its May 2000 rating decision, the RO also denied the 
appellant's claim of entitlement to service connection for a 
right thumb disability.  In that rating, the RO indicated 
that service connection for a right thumb disability had 
previously been denied in a December 1992 rating decision.  
The appellant also appealed that part of the rating decision 
and the Board, in the aforementioned May 2002 decision, 
reopened the appellant's right thumb service connection 
claim.  The Board thereafter undertook additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).

In April 2003, the parties filed a Joint Motion for Partial 
Remand and requested a stay of proceedings pending a ruling 
on the Joint Motion.  The basis for the Motion for Remand was 
that the Court's holdings in Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002), required a return of the case to the Board 
because the issue of whether the newly enacted statutory 
requirements relating to the duty to assist were satisfied in 
this case had not been adequately addressed by the Board.  
The Joint Motion also indicated that the appellant's right 
hand and right thumb service connection claims were 
"inextricably intertwined" and therefore could not be 
separated.  An Order of the Court, dated in April 2003, 
granted the Joint Motion and vacated the Board's decision.  
The direct and secondary service connection issues on appeal, 
as well as the increased rating for the right knee issue, 
were remanded by the Court pursuant to the provisions of 
38 U.S.C.A. § 7252.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099- 2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO has not given the appellant 
notice of the pertinent provisions of 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 or of final rule published at 66 Fed. 
Reg. 45620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  This would normally be 
accomplished by the Statement of the Case (SOC) or a 
Supplemental Statement of the Case (SSOC).

Since the issuance of the September 2001 SSOC and the 
transfer of the claims file to the Board in November 2001, 
the Board accomplished additional development on the issue of 
entitlement to service connection for a right thumb 
disability.  As a result of the Board's development action, 
there was submitted additional evidence that appears to be 
relevant to the issue on appeal.  Neither the appellant nor 
his representative has provided a waiver of the initial 
review of that evidence by the RO prior to its submission for 
review to the Board.  Furthermore, the appellant's attorney 
submitted additional private medical evidence in September 
2002.  Since the additional evidence in question is neither 
duplicative of other evidence nor irrelevant, and since an 
SSOC pertaining to that evidence was not issued, this 
evidence must be referred back to the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).

In addition, while the case was in remand status, the Court 
clarified the scope of the duty to assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).


To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims, the case is 
again REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § § 5102, 5103, and 5103A 
(West 2002) and the final rule published 
at 66 Fed. Reg. 45620 (August 29, 2001) 
(codified at 38 C.F.R. § § 3.102, 
3.156(a), 3.159 and 3.326(a)) is fully 
complied with and satisfied.  In 
particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claims and of 
what part of such evidence the Secretary 
will attempt to obtain on her behalf.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


